On Motion For Rehearing.
Our opinion and judgment rendered on December 11, 1970 on appellants’ motion for rehearing is set aside.
Appellants’ application to amend their brief by changing the words “attorneys fees” to interest in their point number eight is granted. We have considered such point as amended and it is overruled. We hold that interest as damages is allowed as a matter of law. Watkins v. Junker, 90 Tex. 584, 40 S.W. 11; Texas Company v. State, 154 Tex. 494, 281 S.W.2d 83 (1955).
The judgment is in all things affirmed.